                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION

                           No. 4:18-CR-00060-D-1


UNITED STATES OF AMERICA

      v.                                          ORDER TO SEAL
                                            [DOCKET ENTRY NUMBER 101]
PHIL CAPRICE HOWARD,

             Defendant.

     Upon Motion of the Defendant,     it is hereby ORDERED that Docket

Entry Number 101 be sealed until such time as        the Court determines

that the aforementioned filing should be unsealed.

     SO ORDERED. This, the _J_ day of
                                         ___.N~-""'J""'~----'   2 021.




                                       United States District Judge
